Citation Nr: 0937245	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  09-23 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
infection and gangrene of fingertips, status post amputation 
through middle phalanx as a result of treatment at a 
Department of Veterans Affairs medical facility in February 
2005.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The Veteran served on active duty from May 1945 to August 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he suffered bilateral hand injuries 
and finger amputations as a result of an allergic reaction to 
medication, Allopurinol, prescribed by VA in February 2005 
for treatment of his gout.  

A VA examiner reviewed the Veteran's claims files in January 
2009 in connection with his claim for entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. § 
1151.  The VA examiner reviewed the Veteran's claims files 
and offered an opinion that it was less likely than not that 
the Veteran's finger amputations were the result of any poor 
treatment, carelessness, negligence, lack of proper skill, 
error in judgment, on VA's part in prescribing the 
medication.  However, the examiner did not address whether 
the Veteran had an additional disability as a result of his 
use of Allopurinol.  Nor did the VA examiner address whether 
the Veteran's possible allergic reaction to Allopurinol was 
an event not reasonably foreseeable by VA medical care 
providers in providing the treatment in question.  Finally, a 
review of the Veteran's claims files reveals that the 
February 2005 VA treatment records are not of record and it 
appears that the VA examiner did not have access to these 
records in formulating his opinion.  In light of the 
forgoing, the Board believes that an additional examination 
is necessary in this case.

As noted above, the Veteran's VA treatment records prior to 
August 2005 are not of record.  Copies of any available VA 
records prior to August 2005 need to be obtained and 
incorporated in the claims files.  It is important to note 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  These treatment records should be associated 
with the claims files.  38 U.S.C. § 5103A (West 2002).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  VA should obtain any VA treatment 
records, dated prior to August 2005, 
specifically February 2005 treatment 
records, and associate the records with 
the Veteran's claims files.  Any records 
pertaining to treatment for gout and the 
development of gangrene in early 2005 
including, but not limited to, any nursing 
records, consent forms, as well as any 
investigative reports should be obtained 
and associated with the claims files, if 
such exist.  If no such records are 
available, this should be so reported in 
the record.

2.  Thereafter, a VA physician should 
review the Veteran's entire claims folders 
and express opinions, including the degree 
of probability expressed in terms of is it 
at least as likely as not, regarding the 
following questions:

(a) Does the Veteran have additional 
disability due to VA's prescribing 
Allopurinol?  If the examiner determines 
that the Veteran does have additional 
disability as a result of the prescribed 
medication, he or she should respond to 
the following:

(b) is the additional disability due to:

(1) carelessness, negligence, lack of 
proper skill, error in judgment, or a 
similar instance of fault on the part of 
the VA in prescribing the medication; or

(2) an event not reasonably foreseeable.

If these matters cannot be medically 
determined without resorting to mere 
conjecture, this should be commented upon 
by the physician.  The physician should 
adequately summarize the relevant history 
and clinical findings, and provide 
adequate reasons for the medical 
conclusions rendered.

3.  Thereafter, VA should undertake any 
other development deemed necessary and 
readjudicate the issue on appeal.  If the 
issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



